DETAILED ACTION
Claim Objections
Claims 4, 6, and 7 are objected to because of the following informalities:    
Claim 4 reads as follows: 
The measurement time determination device according to claim 1, wherein
the degree-of-ease calculation unit further calculates the degree-of-ease, based on information related to an element of the piping, and
the determination unit determines the measurement time, based on the information related to the element of the piping.

	Claim 4 is objected to as the measurement time in claim 4 does not line up with the newly amendment measurement times introduced in parent claim 1. As best understood, it is the applicant’s intent to further limit the determination of the measurement times, not the determination of a single measurement time. In addition while limiting the degree-of-ease calculation unit, the applicant uses the language further calculates when narrowing the degree-of-ease calculation unit. The examiner recommends for the applicant to use the term “further” when limiting the determination unit as well. 

The examiner recommends using the following claim language when further limiting the determination unit: 
the determination unit further determines the measurement times, based on the information related to the element of the piping. 
Claim 6 reads as follows: 
The measurement time determination device according to claim 1, wherein
the degree-of-ease calculation-unit calculates the signal-to-noise ratio of a cross-correlation function as the degree-of-ease for each of a plurality of pieces of the piping, and
the determination unit determines the measurement time, based on a relationship between the signal-to-noise ratio of the cross-correlation function related to each of the plurality of pieces of the piping and a result of measuring the leak on each of the plurality of pieces of the piping.

Claim 6 is objected to as the measurement time in claim 6 does not line up with the newly amendment measurement times introduced in parent claim 1. As best understood, it is the applicant’s intent to further limit the determination of the measurement times, not the determination of a single measurement time. As discussed above, the examiner recommends for the applicant to use the term “further” when limiting the determination unit. 

The examiner recommends using the following claim language when further limiting the determination unit: 
the determination unit further determines the measurement times, based on a relationship between the signal-to-noise ratio of the cross-correlation function related to each of the plurality of pieces of the piping and a result of measuring the leak on each of the plurality of pieces of the piping.
Claim 7 reads as follows: 
The measurement time determination device according to claim 6, wherein the determination-unit determines the measurement time with respect to the signal-to-noise ratio by generating an identifier that learns a relationship between the signal-to-noise ratio of the cross-correlation function for each of the plurality of pieces of the piping and whether or not measuring the leak is possible in the measurement time in the piping.

Claim 7 is objected to as the measurement time in claim 6 does not line up with the newly amendment measurement times introduced in parent claim 1. As best understood, it is the applicant’s intent to further limit the determination of the measurement times, not the determination of a single measurement time. As discussed above, the examiner recommends for the applicant to use the term “further” when limiting the determination unit. 

The examiner recommends using the following claim language when further limiting the determination unit: 
wherein the determination-unit further determines the measurement times with respect to the signal-to-noise ratio by generating an identifier that learns a relationship between the signal-to-noise ratio of the cross-correlation function for each of the plurality of pieces of the piping and whether or not measuring the leak is possible in the measurement times in the piping.
Appropriate clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.




Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A measurement time determination device, comprising:
a degree-of-ease calculation-unit configured to calculate degree-of-ease of detecting a leak in piping, based on vibration propagating through the piping or a fluid flowing through the piping when the piping is vibrated, the degree-of ease representing a signal-to-noise ratio, the signal being a leak vibration to be sensed, the noise being generated due to a cause other than the leak vibration; and
a determination-unit configured to determine a plurality of measurement times necessary for detecting the leak, based on the degree-of-ease, the measurement times being determined for each of a plurality of the leak vibrations having a different magnitude.

Claim 9 is copied below, with the limitations belonging to an abstract idea being underlined.
A measurement time determination method, comprising:
calculating degree-of-ease of detecting a leak in piping, based on vibration propagating through the piping or a fluid flowing through the piping when the piping is vibrated, the degree- of ease representing a signal-to-noise ratio, the signal being leak vibration to be sensed, the noise being generated due to a cause other than the leak vibration; and
determining a plurality of measurement times necessary for detecting the leak, based on the degree-of-ease, the measurement times being determined for each of a plurality of the leak vibrations having a different magnitude.

Claim 10 is copied below, with the limitations belonging to an abstract idea being underlined.
A non-transitory computer-readable recording medium that stores a program causing a computer to execute:
processing of calculating degree-of-ease of detecting a leak in piping, based on vibration propagating through the piping or a fluid flowing through the piping when the piping is vibrated, the degree-of ease representing a signal-to-noise ratio, the signal being leak vibration to be sensed, the noise being generated due to a cause other than the leak vibration; and
processing of determining a plurality of measurement times necessary for detecting the leak, based on the degree-of-ease, the measurement times being determined for each of a plurality of the leak vibrations having a different magnitude.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. 
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea. The recited measurement time determination device with a degree-of-ease calculation-unit and a determination-unit are described as a processing device with a program, i.e. computer, in the applicant’s specification. The recited non-transitory computer-readable recording medium that stores a program causing a computer to execute also merely links the use of the method to a computer. The additional limitations equate to a general linking the recited abstract idea to a computer. 
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 9, and 10 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.


Dependent claims 3-7 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations and or define the type of data used in the data processing/method steps. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered. 
Applicant’s arguments with respect to the prior 112 Claim Rejections have been considered. Based on the applicant’s amendments the prior 112 Claim Rejections have been withdrawn. 
Applicant argument with respect to the prior 103 Claim Rejections have been considered. Based on the applicant’s amendments the prior 103 Claim Rejections have been withdrawn.
Applicant’s arguments with respect to the prior 103 Claim Rejections have been considered; however, the arguments are not persuasive. 
Applicant argues that the claims are integrated into a practical application as an improvement to the technology go leak detection. Applicant argues that the claimed invention reduces false detections of leaks. Applicant argues the invention has a practical application of determining measurement times that are necessary for detecting leak in the piping. The examiner respectfully disagrees. 

Applicant argues that the a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, and that the claims are patent eligible because the prior art, even in combination, does not teach all the features of claim. The examiner respectfully disagrees. 
A novel abstract idea is still an abstract idea. Synopsys v Mentor Graphics held that a claim for a new abstract idea is still an abstract idea and that the search for a 101 inventive concept is thus distinct from demonstrating 102 novelty (SYNOPSYS, INC. v. 2 MENTOR GRAPHICS CORPORATION (CAFC Decided October 17, 2016). Part of the abstract idea itself in no way could be considered something significantly more than 
While the claimed invention determines measurement times that are useful for detecting a leak in the piping, the argued use/application/practicality of the measurement times in relation to detecting a leak is not part of the claimed invention.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quan (US 2011/0183621) discloses the relationship between false alarm rates/false detections in association with a correlation length, i.e. measurement time, and signal-to-noise ratio.
Lee (KR-101672136-B1) discloses adjusting the correlation length, i.e. measurement time, in accordance with the SNR of the signal being analyzed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865